 

Exhibit 10.3

 

ARIBA, INC.

 

1999 DIRECTOR’S STOCK OPTION PLAN

 

NOTICE OF STOCK OPTION GRANT

 

You have been granted the following option to purchase Common Stock of Ariba,
Inc. (the “Corporation”):

 

Name of Optionee:    Robert Johnson Total Number of Shares Granted:    12,500
Type of Option:    Nonstatutory Stock Option Exercise Price Per Share:    $12.58
Date of Grant:    January 24, 2005 Vesting Schedule:    This option becomes
exercisable with respect to one-third(1/3rd) of the Shares subject to this
option each year on the Date of Grant, subject to the Optionee’s continuing
service to the Corporation. Expiration Date:    January 23, 2015

 

By your signature below, you agree that this option is granted under and
governed by the terms and conditions of the Stock Option Agreement, which is
attached to and made a part of this document and the Corporation’s 1999
Directors’ Stock Option Plan (the “Plan”).

 

OPTIONEE:      

Print Name

 

1



--------------------------------------------------------------------------------

 

ARIBA, INC.

 

1999 DIRECTORS’ STOCK OPTION PLAN

 

STOCK OPTION AGREEMENT

 

Grant of Option    You have been granted an option as of the Grant Date to
purchase up to the number of Shares of Common Stock specified in the Notice of
Stock Option Grant. Tax Treatment    This option is intended to be a
nonstatutory option, not qualified under section 422 of the Internal Revenue
Code. Vesting    This option becomes exercisable in installments, as shown in
the Notice of Stock Option Grant. No additional shares become exercisable after
your service as an outside director of the Corporation (“Board Service”) has
terminated for any reason. Term    This option expires in any event on the day
before the 10th anniversary of the Date of Grant, as shown in the Notice of
Stock Option Grant. (It will expire earlier if your Board Service terminates, as
described below.)

Regular

Termination

   If your Board Service terminates for any reason, then this option will expire
on the date 12 months after your termination date. The Corporation determines
when your Board Service terminates for this purpose. This option shall
immediately terminate and cease to be outstanding, at the time of your cessation
of Board Service, with respect to any option shares for which the option is not
otherwise at that time exercisable. Death    If you die while in Board Service
or within twelve (12) months after cessation of Board Service, then the option
will expire on the date 12 months after the date of your cessation of Board
Service. This option may be exercised to the extent then exercisable by your
beneficiary, if you have designated one, the personal representative of your
estate or by the person to whom the option is transferred pursuant to your will
or by the laws of descent and distribution.

 

2



--------------------------------------------------------------------------------

Change in Control    In the event of a Change in Control, then the vesting of
this option will automatically accelerate so that this option will, immediately
before the effective date of the Change in Control, become fully exercisable for
all of the shares of Common Stock at the time subject to this option. This
option will terminate if not assumed by the successor corporation (or its
parent) in connection with the Change in Control.      Change in Control is
defined in the Corporation’s 1999 Director’s Stock Option Plan. Restrictions on
Exercise    The Corporation will not permit you to exercise this option if the
issuance of shares at that time would violate any law or regulation. Notice of
Exercise    When you wish to exercise this option, you must notify the
Corporation by filing the proper “Notice of Exercise” form at the address given
on the form. Your notice must specify how many shares you wish to purchase. Your
notice must also specify how your shares should be registered (in your name only
or in your and your spouse’s names as community property or as joint tenants
with right of survivorship). The notice will be effective when it is received by
the Corporation or its representative.      If someone else wants to exercise
this option after your death, that person must prove to the Corporation’s
satisfaction that he or she is entitled to do so. Form of Payment   

When you submit your notice of exercise, you must include payment of the option
exercise price for the shares you are purchasing. Payment may be made in one (or
a combination of two or more) of the following forms:

 

•      Your personal check, a cashier’s check or a money order.

 

•      Certificates for shares of Common Stock that you own, along with any
forms needed to effect a transfer of those shares to the Corporation. The value
of the shares, determined as of the effective date of the option exercise, will
be applied to the option exercise price. Instead of surrendering shares of
Common Stock, you may attest to the ownership of those shares on a form provided
by the Corporation and have the same number of shares subtracted from the option
shares issued to you. However, you may not surrender, or attest to the ownership
of, shares of Common Stock in payment of the exercise price if your action would
cause the Corporation to recognize compensation expense (or additional
compensation expense) with respect to this option for financial reporting
purposes.

 

3



--------------------------------------------------------------------------------

    

•      Irrevocable directions to a securities broker approved by the Corporation
to sell all or part of your option shares and to deliver to the Corporation from
the sale proceeds an amount sufficient to pay the option exercise price and any
withholding taxes. (The balance of the sale proceeds, if any, will be delivered
to you.) The directions must be given by signing a special “Notice of Exercise”
form provided by the Corporation.

Withholding Taxes    You will not be allowed to exercise this option unless you
make arrangements acceptable to the Corporation to pay any withholding taxes
that may be due as a result of the option exercise. Restrictions on Resale    By
signing this Agreement, you agree not to sell any option shares at a time when
applicable laws, Corporation policies or an agreement between the Corporation
and its underwriters prohibit a sale. This restriction will apply as long as you
are in Board Service and for such period of time following your cessation of
Board Service as the Corporation may specify. Market Stand-off    In connection
with any underwritten public offering by the Corporation of its equity
securities pursuant to an effective registration statement filed under the
Securities Act of 1933, you agree that you will not directly or indirectly sell,
make any short sale of, loan, hypothecate, pledge, offer, grant or sell any
option or other contract for the purchase of, purchase any option or other
contract for the sale of, or otherwise dispose of or transfer, or agree to
engage in any of the foregoing transactions with respect to, any shares acquired
under this option without the prior written consent of the Corporation or its
underwriters. This market stand-off restriction shall be in effect for such
period of time following the offering as may be requested by the Corporation or
its underwriters up to a maximum of 120 days for an initial underwritten public
offering and 180 days for any other underwritten public offering, but shall
terminate two years after the date of the Corporation’s initial public offering.
The Corporation may impose stop-transfer instructions with respect to the shares
acquired under this option. Transfer of Option    Before your death, only you
may exercise this option. You cannot transfer or assign this option. For
instance, you may not sell this option or use it as security for a loan. If you
attempt to do any of these things, this option will immediately become invalid.
You may, however, dispose of this option in your will or by a beneficiary
designation.      Regardless of any marital property settlement agreement, the
Corporation is not obligated to honor a notice of exercise from your former
spouse, nor is the Corporation obligated to recognize your former spouse’s
interest in your option in any other way.

 

4



--------------------------------------------------------------------------------

No Impairment of Rights    Nothing in this option or in the Plan shall interfere
with or otherwise restrict in any way the rights of the Corporation and the
Corporation’s stockholders to remove you from the Board at any time in
accordance with the provisions of applicable law. Stockholder Rights    You, or
your estate or heirs or beneficiaries, have no rights as a stockholder of the
Corporation until you have exercised this option by giving the required notice
to the Corporation and paying the exercise price. No adjustments are made for
dividends or other rights if the applicable record date occurs before you
exercise this option, except as described in the Corporation’s 1999 Directors’
Stock Option Plan. Adjustments    In the event of a stock split, a stock
dividend or a similar change in Common Stock, the number of shares covered by
this option and the exercise price per share may be adjusted pursuant to the
Corporation’s 1999 Directors’ Stock Option Plan. Applicable Law    This
Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions). The Plan and Other
Agreements    The text of the Corporation’s 1999 Directors’ Stock Option Plan is
incorporated in this Agreement by reference.      This Agreement and the
Corporation’s 1999 Directors’ Stock Option Plan constitute the entire
understanding between you and the Corporation regarding this option. Any prior
agreements, commitments or negotiations concerning this option are superseded.
This Agreement may be amended only by another written agreement, signed by both
parties.

 

BY SIGNING THE NOTICE OF STOCK OPTION GRANT, YOU AGREE TO ALL OF THE

TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE CORPORATION’S 1999

DIRECTORS’ STOCK OPTION PLAN.

 

5